DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 03/16/2021, Claims 2, 3 and 4 are amended. Claims 2-4 are pending. Claim 1 is cancelled. No new matter has been added. 

With respect to the amendment filed on 03/16/2021, see pages 6-8, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. The Applicant amended claims to include subject matter of previously indicated claim 2 (as claim 1 and 2) as allowable in claims 2, 3 and 4. Therefore, the rejection of Claims 2-4 are withdrawn. With further search and considerations, Claims 2-4 are allowed. 


Claim Interpretation

2.    The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 2 in interpreted to invoke 35 U.S.C. 112(f).



As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The original specifications in paragraphs [0027-0028], [0044] and figure 3 discloses corresponding structures.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
Claims 2-4 are allowed. 
Independent Claims 2, 3 and 4 respectively recite the limitations of: a point cloud data receiving unit that receives first point cloud data and second point cloud data, the first point cloud data being obtained by a first laser scanner that is placed so as to be horizontal at a first instrument point, the second point cloud data being obtained by the first laser scanner or a second laser scanner that is placed so as to be horizontal at a second instrument point, the second laser scanner being different from the first laser scanner, the second instrument point being different from the first instrument point; a horizontally cutting unit that cuts the first point cloud data and the second point cloud data at a horizontal plane to obtain a horizontally cut section of each of the first point cloud data and the second point cloud data; a horizontal position matching unit that matches horizontal positions of the horizontally cut sections of the first point cloud data and the second point cloud data as viewed from a vertical direction; [[and]] an instrument point position obtaining unit that obtains positions of the first instrument point and the second instrument point of the first point cloud data and the second point cloud data as viewed downwardly from the vertical direction, on a basis of the first point cloud data and the second point cloud data of which the horizontal positions are matched by the horizontal position matching unit. a vertically cutting unit that cuts the first point cloud data and the second point cloud data at a vertical plane containing the first instrument point and the second Page 2 of 7 4818-0804-8353.v1Appl. No. 16/145,354instrument point to obtain a vertically cut section of each of the first point cloud data and the second point cloud data; and a vertical position 
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 
The closest prior art reference Ohmoto et al. in paragraphs [0067], [0111-0114], [0156] discloses the control arithmetic unit 24 is constituted of an input/output control unit, an arithmetic unit (a CPU), a storage unit, and the like. In the storage unit, various types of programs are stored. These programs include a distance measuring program for controlling a distance measuring operation, a control program for controlling driving of the motors 47a and 47b, a scanning control program for setting a scanning pattern, a point cloud data density, or the like, a communication program for performing image and data communication to and from the operation device 4, a directional angle calculating program for calculating directional angles (a horizontal angle and a vertical angle) of the distance measuring optical axis O based on calculating results in a projecting direction from the projecting direction detector 25 and on a lateral rotation angle detection result from the mount base 5, or the like. Further, in the storage unit, the measurement results, e.g., distance measuring data, image data, or the like are stored; when the attitude detector 19 tilts, the first tilt sensor 71 outputs a signal corresponding to a tilting; the arithmetic processing unit 68 calculates a tilt angle and a tilting direction based on the signal from the first tilt sensor 71 and further calculates rotation amounts of the first motor 61 and the second motor 65 in order to make the tilt angle and the tilting direction 0 based on a calculation result. The arithmetic processing unit 68 

 	However, Ohmoto, even if combined, fail to teach or suggest a point cloud data receiving unit that receives first point cloud data and second point cloud data, the first point cloud data being obtained by a first laser scanner that is placed so as to be horizontal at a first instrument point, the second point cloud data being obtained by the first laser scanner or a second laser scanner that is placed so as to be horizontal at a second instrument point, the second laser scanner being different from the first laser scanner, the second instrument point being different from the first instrument point; a horizontally cutting unit that cuts the first point cloud data and the second point cloud 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190087073 A1
US 20190339850 A1
Che, Erzhuo, Jaehoon Jung, and Michael J. Olsen. "Object recognition, segmentation, and classification of mobile laser scanning point clouds: A state of the art review." Sensors 19.4 (2019): 810.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Pinalben Patel/Examiner, Art Unit 2661